Name: Council Regulation (EEC) No 4018/88 of 19 December 1988 extending the provisional anti-dumping duty on imports of urea originating in Austria, Hungary, Malaysia, Romania, the United States of America or Venezuela
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 88 No L 355/3Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4018/88 of 19 December 1988 extending the provisional anti-dumping duty on imports of urea originating in Austria, Hungary, Malaysia, Romania, the United States of America or Venezuela THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the -European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 2623/88 (2), the / Commission imposed a provisional anti-dumping duty on imports of urea originating in Austria, Hungary, Malaysia, Romania, the United States of America or Venezuela ; Whereas certain exporters have requested that the period of validity of the provisional anti-dumping duty be extended to give them extra time to defend their interests ; whereas those requests appear justified ; Whereas the said exporters account for a substantial proportion of the trade concerned ; Whereas it has not been possible to examine the facts within the time available, and the request should accordingly be granted, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regulation (EEC) No 2623/88 on imports of urea originating in Austria, Hungary, Malaysia, Romania, the United States of America or Venezuela is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Subject to Article 1 1 of Regulation (EEC) No 2423/88 and any further Council Decision, it shall apply until the Council adopts definitive measures or until the end of a period of two months beginning on 27 December 1988 , whichever is the earlier. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Council The President Th. PANGALOS (') OJ No L 209, 2. 8 . .1988, p, 1 . (2) OJ No L 235, 25. 8 . 1988, p. 5.